Citation Nr: 0614058	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1946.  
The veteran died in August 2001.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama.  


FINDINGS OF FACT

1.  The veteran died in August 2001; the death certificate 
lists the cause of death as respiratory failure due to a 
cerebral ischemic event.  

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD) with a 30 
percent evaluation.  He was assigned noncompensable 
evaluations for scars from a gunshot wound and an 
appendectomy, and for chronic, moderately advanced, arrested 
pulmonary tuberculosis with chronic pleurisy.  

3.  There is no nexus between the cause of the veteran's 
death and his period of service or his service-connected 
disabilities.  

4.  The appellant is not the surviving spouse of a veteran 
who died of a service-connected disability or who died from 
permanent, total disability resulting from a service-
connected disability. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k) 3.303, 3.312 (2005).

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is not established.  38 
U.S.C.A. §§ 3501, 3510 (West 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service-connected disability may be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

The veteran died in August 2001.  The death certificate lists 
the cause of death as respiratory failure due to a cerebral 
ischemic event.  The appellant asserts that the veteran's 
service-connected PTSD and pulmonary tuberculosis caused his 
death.  The Board remanded this case in June 2005 so the RO 
could obtain the veteran's terminal hospitalization records 
and a VA opinion determining whether or not the veteran's 
PTSD contributed to his death.  

A December 2005 VA opinion stated that the veteran died from 
a cerebellar ischemia event with dysphasia and aspiration 
pneumonia.  The examiner concluded that the veteran's PTSD 
was not a contributory factor to his death.  The veteran had 
cerebrovascular disease, which the examiner stated was not 
related to PTSD.  The examiner stated that the PTSD had no 
material influence on accelerating the veteran's death, 
providing highly probative evidence against this claim.  

The Board must also find that the post-service medical 
record, as a whole, clearly supports this opinion and 
provides more evidence against this claim. 

The Board recognizes that the June 2005 remand did not 
request an opinion as to whether or not the veteran's 
pulmonary tuberculosis contributed to his death.  A second 
remand is not in order in this case.  At the time of his 
death, the veteran was assigned a noncompensable rating for 
his service-connected pulmonary tuberculosis.  The veteran 
was treated for pulmonary tuberculosis with pneumothorax 
between 1946 and 1949.  A December 1998 VA examination stated 
that his pulmonary tuberculosis had been inactive since 1949, 
providing important evidence against this claim.  The 
examiner noted that on percussion, the veteran had dullness 
on the left side, almost the whole lungs with deformity of 
the chest.  The veteran had adhesions of the left lung with 
fibrothorax.  He was last hospitalized for this condition in 
1949.  Thus, a remand is not in order to determine whether 
the veteran's pulmonary tuberculosis contributed to or caused 
his death.  It is found that post-service medical records 
provide significant evidence against this theory. 

With regard to the appellant's own opinion, she does not have 
the medical expertise to find that the veteran's service-
connected disabilities caused his death.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In conclusion, there is no competent evidence to relate the 
cause of the veteran's death to his period of active service 
or to the service-connected conditions.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107(b).  

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service- 
connected disability.  38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran was 
evaluated as 30 percent disabled due to service-connected 
PTSD.  He also had noncompensable evaluations for scars and 
pulmonary tuberculosis. Therefore, he had no permanent, total 
service-connected disabilities.  As discussed above, the 
evidence does not show that the veteran died from a service-
connected disability.  Accordingly, the appellant is not an 
eligible person as defined by statute for purposes of 
establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement).  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2005 and October 2003, as well as information 
provided in the January 2006 supplemental statement of the 
case (SSOC), the RO advised the appellant of the evidence 
needed to substantiate her claims and explained what evidence 
VA was obligated to obtain or to assist the appellant in 
obtaining and what information or evidence the appellant was 
responsible for providing.  In addition, the June 2005 SSOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the January 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, however, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  The RO 
did not also specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the June 2005 
and October 2003 VCAA notices and the January 2006 SSOC 
otherwise fully notified the appellant of the need to give VA 
any evidence pertaining to her claim.  Therefore, any failure 
to make the specific request is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  
Although the notice provided to the appellant was not given 
prior to the first adjudication of the claim, the content of 
the notice finally provided to the appellant fully complied 
with the requirements of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated by the RO.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  She was given 
ample time to respond.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

The Board notes that the appellant was not informed that an 
effective date would be assigned if her claims were granted.  
However, since the appellant's claim for service connection 
for the veteran's cause of death is being denied, an 
effective date will not be assigned.  Therefore there can be 
no possibility of any prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, a VA examination, and terminal 
hospitalization records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the June 2005 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


